DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 27 are objected to because of the following informalities:  the term “the at least one jog surface” in claim 22 should be read as – the at least one external jog surface –; the term “the individual walls” in claim 27 (at line 20) should be read as -- the individual horizontally-elongated walls --, respectively,  to keep terminologies consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitations "the extended TAV” in line 2; “the upper first tiers, the upper second tiers, the lower first tiers” in line 3; and “the lower second tiers” in line 4.  There is insufficient antecedent basis for foregoing limitations in the claim.  
	(Note)  It seems that claim 18 should have been written to be dependent from claim 16, instead of claim 1, which may resolve the lacking-antecedent issues.
	Claim 19 recites the limitations “the upper first tiers and multiple of the upper second tiers” in lines 3-4; and “the second insulative tiers” in line 8.  There is insufficient antecedent basis for foregoing limitations in the claim.  
(Note)   The Applicant is reminded to review all pending claims for all terminologies in corresponding claims to be consistent.  

Allowable Subject Matter
Claims 1-17, 20, 21 and 26 are allowed.
Claims 22 and 27 would be allowable if the objection is overcome.
Claims 18 and 19 would be allowable if the rejection is overcome.
Claims 23-25, 28 and 29 are objected to as being dependent upon an objected base claim, but would be allowable if the objections against claims 22 and 27 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, US 2022/0068959, teaches a method used in forming a memory array comprising strings of memory cells, comprising: forming a stack comprising vertically-alternating first tiers 22L/22U and second tiers 20L/20U, the stack comprising laterally-spaced memory-block regions 58; (a) forming horizontally-elongated trenches 40U into the stack laterally-between immediately-laterally-adjacent of the memory-block regions 58 (Fig. 17); (b) forming channel openings 39 into the stack laterally-between the horizontally-elongated trenches 40U; and forming intervening material 57 in the horizontally-elongated trenches 40U, a channel-material string in individual of the channel openings 53 (Fig.22). 
.
                  
    PNG
    media_image1.png
    662
    489
    media_image1.png
    Greyscale

	US ‘959 failed to teach simultaneously forming (a), (b) and (c), wherein (c) refers to forming through-array-via (TAV) openings into the stack in a stair-step region; and forming conductive material in the TAV openings.  
	In re claim 13, the closest prior art of record, US 2022/0068959, teaches a method comprising: forming a lower stack 18L comprising vertically-alternating lower first tiers 20L and lower second tiers 22L, the lower stack 18L comprising laterally-spaced memory- block regions 58; (a) forming horizontally-elongated lower trenches 40L into the lower stack laterally 18L between immediately-laterally-adjacent of the memory-block regions 58 (Fig.2); (b) forming lower channel openings 25 into the lower stack laterally-between the horizontally-elongated lower trenches 40L (Fig.2); forming 
intervening material 57 in the upwardly-open vertically-extended horizontally-elongated trenches 40U, a channel-material string 53 in individual of the upwardly-open vertically-extended channel openings 39 (Fig. 22); forming an upper stack 18U directly above the lower stack 18L, the upper stack 18U comprising vertically-alternating upper first tiers 20U and upper second tiers 22U, the upper stack 18U comprising the laterally-spaced memory-block regions 58 (Fig. 22); and forming horizontally-elongated upper trenches 40U into the upper stack 18U laterally-between immediately-laterally-adjacent of the memory-block regions 58 (Fig. 22).
	US ‘959 at least failed to teach: simultaneously forming (a), (b), and (c), wherein (c) refers to forming lower through-array-via (TAV) openings into the lower stack in a stair-step region; forming conductive material in the upwardly-open vertically-extended TAV openings; forming upper channel openings 39 into the upper stack 18U laterally-between the horizontally-elongated upper trenches 40U (Fig. 22); forming upper TAV openings into the upper stack in the stair- step region, individual of the upper TAV openings extending to the first sacrificial material in individual of the lower TAV openings; removing the first and second sacrificial materials to form upwardly-open vertically-extended TAV openings; and forming conductive material in the upwardly-open vertically-extended TAV openings.
	In re claim 20, the closest prior art of record, US 2022/0068959, teaches a memory array comprising strings of memory cells, comprising laterally-spaced memory blocks 58 individually comprising a vertical stack 18U comprising alternating insulative tiers 20U and conductive tiers 22U, channel-material-string structures 53 of memory cells extending through the insulative tiers 20U and the conductive tiers 22U (Figs. 21, 22).
	US ‘959 failed to teach through-array-via (TAV) structures extending through the insulative tiers and the conductive tiers, individual of the TAV structures comprising an upper portion above and joined with a lower portion, the individual TAV structures comprising at least one external jog surface in a vertical cross-section where the upper and lower portions join.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 7, 2022



/HSIEN MING LEE/